Matter of Finger Lakes Ry. Corp. v City of Canandaigua (2021 NY Slip Op 05270)





Matter of Finger Lakes Ry. Corp. v City of Canandaigua


2021 NY Slip Op 05270


Decided on October 1, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 1, 2021

PRESENT: CARNI, J.P., LINDLEY, CURRAN, TROUTMAN, AND BANNISTER, JJ. (Filed Oct. 1, 2021.) 


MOTION NO. (38/21) CA 19-01721.

[*1]IN THE MATTER OF FINGER LAKES RAILWAY CORP., PETITIONER-PLAINTIFF-APPELLANT, 
vCITY OF CANANDAIGUA, ASSESSOR FOR CITY OF CANANDAIGUA, BOARD OF ASSESSMENT REVIEW FOR CITY OF CANANDAIGUA, TOWN OF CANANDAIGUA, ASSESSOR FOR TOWN OF CANANDAIGUA, BOARD OF ASSESSMENT REVIEW FOR TOWN OF CANANDAIGUA, TOWN OF GENEVA, ASSESSOR FOR TOWN OF GENEVA, BOARD OF ASSESSMENT REVIEW FOR TOWN OF GENEVA, TOWN OF HOPEWELL, ASSESSOR FOR TOWN OF HOPEWELL, BOARD OF ASSESSMENT REVIEW FOR TOWN OF HOPEWELL, TOWN OF MANCHESTER, ASSESSOR FOR TOWN OF MANCHESTER, BOARD OF ASSESSMENT REVIEW FOR TOWN OF MANCHESTER, TOWN OF PHELPS, ASSESSOR FOR TOWN OF PHELPS, BOARD OF ASSESSMENT REVIEW FOR TOWN OF PHELPS, VILLAGE OF PHELPS, VILLAGE OF SHORTSVILLE, VILLAGE OF CLIFTON SPRINGS, CANANDAIGUA CITY SCHOOL DISTRICT, GENEVA CITY SCHOOL DISTRICT, MANCHESTER-SHORTSVILLE CENTRAL SCHOOL DISTRICT, PHELPS-CLIFTON SPRINGS CENTRAL SCHOOL DISTRICT, AND COUNTY OF ONTARIO, RESPONDENTS-DEFENDANTS-RESPONDENTS.

MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals denied.